 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 28 
In the House of Representatives, U. S.,

December 3, 2009
 
RESOLUTION 
Resolution expressing the sense of the House of Representatives that the Transportation Security Administration should, in accordance with the congressional mandate provided for in the Implementing Recommendations of the 9/11 Commission Act of 2007 as well as other statutes, enhance security against terrorist attack and other security threats to our Nation’s rail and mass transit systems and other modes of surface transportation. 


Whereas the Transportation Security Administration is uniquely positioned to lead the efforts to secure our Nation’s rail and mass transit systems and other modes of surface transportation against terrorist attack as a result of expertise developed over six years of securing our Nation's commercial air transportation system;
Whereas the successes of the Transportation Security Administration's National Explosives Detection Canine Team Program has furthered the Transportation Security Administration's ability to secure our Nation’s transportation systems against terrorist attack by preventing and protecting against explosives threats;
Whereas each weekday 11,300,000 passengers depend on our Nation’s mass transit systems as a means of transportation;
Whereas rail and mass transit systems serve as an enticing target for terrorists and terrorist organizations, such as Al Qaeda, as evidenced by the March 11, 2004, attack on the Madrid, Spain, rail system, the July 7, 2005, attack on the London, England, mass transit system, and the July 11, 2006, and November 26, 2008, attacks on the Mumbai, India, rail system;
Whereas the Transportation Security Administration Authorization Act of 2009, which was passed by the House of Representatives on June 4, 2009, in an overwhelming and bipartisan manner, expresses Congress’ commitment to bolstering the security of rail and mass transit systems; and
Whereas securing our Nation’s rail and mass transit systems against terrorist attack and other security threats is essential due to their impact on our Nation’s economic stability and the continued functioning of our national economy: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the Transportation Security Administration should—
(1)continue to enhance security against terrorist attack and other security threats to our Nation's rail and mass transit systems and other modes of surface transportation, including as provided for in the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53) and the Transportation Security Administration Authorization Act of 2009 (H.R. 2200 in the 111th Congress);
(2)continue development of the National Explosives Detection Canine Team Program, which has proven to be an effective tool in securing against explosives threats to our Nation's rail and mass transit systems, with particular attention to the application of its training standards and the establishment of a reliable source of domestically bred canines;
(3)improve upon the success of the Online Learning Center by providing increased person-to-person professional development programs to ensure those responsible for securing our surface transportation systems against terrorist attack are highly trained in both securing those systems against terrorist attack and professional relations with the traveling public; and
(4)continue to secure our Nation’s mass transit and rail systems against terrorist attack and other security threats, so as to ensure the security of commuters on our Nation’s rail and mass transit systems and prevent the disruption of rail lines critical to our Nation’s economy. 
 
Lorraine C. Miller,Clerk.
